OPINION — AG — ** GIFTS — STATE AGENCIES — ACCEPTANCE — USE — CONFLICT OF INTEREST ** (1) STATE AGENCIES, BOARDS, COMMISSIONS AND INSTITUTIONS, WHEN SPECIFICALLY AUTHORIZED BY STATUTE, MAY DIRECTLY ACCEPT GIFTS OF PROPERTY, INCLUDING MONEY, TO BE USED FOR THE EXPENSES OF THE AGENCY. (2) GIFTS TO AGENCIES, INSTITUTIONS AND COMMISSIONS, NOT SPECIFICALLY AUTHORIZED TO DIRECTLY RECEIVE THE SAME, MAY, UNDER THE PROVISIONS OF 60 O.S. 381 [60-381], BE ACCEPTED ON BEHALF OF SUCH ENTITIES BY THE GOVERNOR. (3) WHETHER THE ACCEPTANCE OF A CONTRIBUTION FROM A PERSON OR CORPORATION REGULATED BY A STATE AGENCY MIGHT CONSTITUTE A VIOLATION OF STATE ETHICAL CONSIDERATIONS SUCH AS THOSE PROVIDED FOR AT 74 O.S. 841.4 [74-841.4], IS A FACT QUESTION, WHICH IS NOT PROPERLY ADDRESSED IN AN A.G. OPINION. (4) AGENCIES, BOARDS, COMMISSIONS AND INSTITUTIONS RECEIVING GIFTS OF MONEY WHICH HAVE EITHER BEEN DIRECTLY RECEIVED BY THE AGENCY, OR RECEIVED BY THE GOVERNOR ON BEHALF OF THE ENTITY, MUST ACCOUNT FOR SUCH GIFTS IN ACCORDANCE WITH THE PROVISIONS OF 62 O.S. 7.3 [62-7.3] AND OTHER PROVISIONS OF TITLE 62. (CONTRIBUTIONS, MONEY, DONATIONS, TESTAMENTARY, SOLICITATION, GIFTS TO STATE) CITE: 74 O.S. 841.4 [74-841.4], 19 O.S. 215.28 [19-215.28], 53 O.S. 8 [53-8], 60 O.S. 381 [60-381], 60 O.S. 383 [60-383],  60 O.S. 384 [60-384], 62 O.S. 7.3 [62-7.3] (NEAL LEADER) ** SEE OPINION NO. 93-643 (1994) **